DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 10/06/2020.
Claims 1, 6, 7, 9, 15, and 23 have been amended. Claims 4, 21, 22 and 25 have been newly canceled and claims 26-30 have been newly added.

Claims 1-3, 5-20, 23, 24 and 26-30 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendments. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Specification
The disclosure is objected to because of the following informalities: 
The descriptions of Figures 3A-3D include reference to the colors blue and red which cannot be seen in the current greyscale drawings.  
.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-13, 15-20, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mooney et al (US 2008/0044900-from IDS filed 11/14/2018) in view of Turner et al (US 2011/0274666).
The claims are drawn to a method of treating a subject  with a liver disease or disorder comprising contacting the subject’s liver with a patch graft, wherein the patch graft comprises: (a) a mixed population of cells, at least one of which is an early lineage stage cell capable of expressing or secreting MMPs, in a medium in a hydrogel having a viscoelasticity sufficient to allow migration of the cells toward a target tissue, and (b) a backing comprising a biocompatible, biodegradable material having a viscoelasticity sufficient to inhibit migration of cells in a direction away from the target tissue and through the backing, and 

Regarding claims 1-3, Mooney teach a cell transplantation device that contains a mixture of cells and can be used for liver tissue regeneration (page 3 para 17) repair and augmentation of function of a mammalian bodily tissue (page 3 para 19). The mixed cells may include stem cells such as mesenchymal stem cells (MSCs, early lineage stage cell) and liver cells (page 3 para 17 and page 6 para 44). As per Applicant’s disclosure, MSCs are early lineage stage cells capable of expressing and secreting MMPs (see page 36 lines 14-21 of Applicant’s specification). This device includes a scaffold composition which incorporates or is coated with a bioactive composition, the device regulates the egress of resident cells through the physical or chemical characteristics of the scaffold. The scaffold can be differentially permeable, allowing cell egress (migration) only in certain physical areas of the scaffold. The permeability of the scaffold composition is regulated by selecting or engineering a material for viscoelasticity (page 1 para 6). This would render obvious a material that would inhibit cell migration towards an undesired direction, away from the target tissue and towards the backing material.
 The scaffold is biocompatible and biodegradable (page 2 para 13). The cells incubated in the scaffold are educated and induced to migrate out of the scaffold to directly affect a target tissue, e.g. an injured tissue site (page 7 para 47-48). The cells may include a hydrogel medium that contains factors required to maintain the multipotent nature of stem cells (maintain stemness) (page 10 para 68-69). Suitable 
Mooney teach wherein the scaffold (backing) comprises a nonporous material such as metals and silk (page 2 para 13, page 24 para 154). Mooney teach addition of a first and second hydrogel coating (page 10 para 69) and compartment layers (pages 10-11 para 70-71) to control the cells. Mooney include wherein their polymeric carriers include a mesh (pages 12-13 para 79) and specifically wherein the scaffold (backing) is porous (page 2 para 16, page 7 para 49) and fabricated from a variety of polymers including a hydrogel and hyaluronic acid (hyaluronan) (page 8 para 51-52).
One of ordinary skill in the art would have been motivated to select liver tissue injured by diseases such as hepatitis because Turner suggest that such injured tissue is in need of repair and would benefit from a mixture of hepatocytes, stem and progenitor cells (page 5 para 52-53). One of ordinary skill in the art would have had a reasonable expectation of success in applying the method of Mooney to liver tissue injured by hepatitis because Mooney suggests that damaged liver tissue is a suitable tissue type for their method and Mooney also includes the use of a mixture of stem, progenitor and liver cells in their composition as well. 
Regarding claim 5, Mooney teach addition of a first and second hydrogel coating (page 10 para 69) and compartment layers (pages 10-11 para 70-71) to control the cells. The release profiles from the scaffold devices are controlled by both factor diffusion and polymer degradation, the dose of the factor loaded in the system and the composition of the polymer (page 12 para 78). With migration away from the target tissue being discouraged, the addition of a hydrogel layer on the opposite side of the 
Regarding claims 6-8, Mooney suggests wherein the hydrogels are made from hyaluronic acid (hyaluronan)(page 8 para 51-52).
Regarding claim 9, the cells may include a hydrogel medium that contains factors required to maintain the multipotent nature of stem cells (maintain stemness) (page 10 para 68-69).
Regarding claims 10-13, 15-18, Mooney teach wherein the mixed cells may include adult stem cells, mesenchymal stem cells (MSCs, early lineage stage cell), hepatocytes, epithelial cells (page 3 para 17 and page 6 para 44).
Regarding claim 19, Mooney teach wherein the cells are autologous or allogeneic (page 14 para 92).
Regarding claim 20, Mooney teach wherein the cells are programmed/reprogrammed (genetically modified) (page 15 para 97).
Regarding claims 23, Mooney teach wherein the scaffold (backing) comprises a nonporous material such as metals and silk (page 2 para 13, page 24 para 154).
Regarding claim 24, Mooney teach wherein the scaffold (backing) includes materials that have sufficient resilience to withstand mechanical forces, able to be tethered to a target organ or tissue and has sufficient flexibility to be tethered to locations with curvature (such as a liver) (page 7 para 49, page 24 para 154).
.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mooney et al (US 2008/0044900-from IDS filed 11/14/2018) in view of Turner et al (US 2011/0274666) as applied to claims 1-3, 5-13, 15-20, 23-24 above, and further in view of Carpino et al (Journal of Anatomy 2012-from IDS filed 12/19/2018).
Regarding claim 14, the combined teachings of Mooney et al and Turner et al render obvious Applicant’s invention as described above, but are silent with regard to the inclusion of biliary tree stem cells (BTSCs).
Carpino teaches BTSCs and characterization of said cells (abstract). Carpino teach that biliary tree stem/progenitors (BTSCs) are multipotent, giving rise in vitro and in vivo to hepatocytes (abstract). Carpino teach that BTSCs are likely to be central to normal tissue turnover and injury repair and useful in cell therapy programs for the liver (abstract, page 197, column 2).
Therefore one of ordinary skill in the art would have been motivated to include BTSCs in the patch graft method of Mooney because Carpino teach that BTSCs are involved in normal tissue turnover and injury repair, and thus would be effective for patch graft use in hepatic tissues. One of ordinary skill in the art would have had a reasonable expectation of success because Mooney also indicates that adult stem cells are suitable for inclusion in their method and specifically include the liver as a site for repair of damaged tissue as described above.
.


Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mooney et al (US 2008/0044900-from IDS filed 11/14/2018) in view of Turner et al (US 2011/0274666) as applied to claims 1-3, 5-13, 15-20, 23-24 above, and further in view of Ghosh et al (Biomaterials, 2007-newly cited) and Hanjaya-Putra et al (US 2012/0225814-newly cited).
Regarding claims 26-30, Mooney teach that they utilize materials with a relatively low elastic modulus, e.g., 0.1-100, 1-100kPa (e.g. 100 Pa, 1,000 Pa are included at the low end of these ranges) and that stiff materials would not be suitable, as such materials would not conform to a wound and that this is why they include hydrogels and elastomeric polymers (page 24 para 154). Mooney discloses that the scaffold may be composed of multiple gel layers of various levels of rigidity and form a sandwich configuration” (pages 10-11 para 63-71). 
Mooney do not explicitly recite the claimed viscoelasticities for the various layers.
Ghosh examines the effects of viscoelastic properties of hyaluronan/fibronectin hydrogels on cell behavior (Abstract). Ghosh discloses preparing hydrogels with viscoelasticity of 95, 550 and 4270 Pa and seeding human dermal fibroblasts (hDFs) on the hydrogels (Section 2.1,2.4). hDF migration speed significantly decreased as viscosity of the hydrogel increased (Section 3.3.1, Fig. 5). Ghosh suggests that softer 
Hanjaya-Putra teach the viscoelasticities of hydrogels (including hyaluronic acid)  intended for use in regenerative medicine (page 2 para 10, para 17, page 3 para 35) and indicate that values of 650 +/- 180 Pa provide a rigid hydrogel, 75 +/-40 Pa for a firm hydrogel and 10+/-2 Pa for a yielding hydrogel (page 3 para 35). Cell migration is discussed as well (page 7 para 77, page 8 para 87, para 91, page 9 para 92, page 15 para 153, pages 18-19, para 180).
As Mooney, Ghosh and Hanjaya-Putra are all directed to hyaluronan based hydrogels and cellular migration therein by modulating physical characteristics of the hydrogel, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated with a reasonable expectation of success to utilize the viscoelasticities suggest by Ghosh and Hanjaya-Putra because they fall within the range of viscoelasticities suggested by Mooney to both promote and inhibit cellular migration within the hydrogel. 
The combined teachings of Mooney et al, Turner et al, Ghosh et al and Hanjaya-Putra et al render obvious Applicant’s invention as claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1-3, 5-20, 23, 24 and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 16/006460 in view of Mooney et al (US 2008/0044900-from IDS filed 11/14/2018), Turner et al (US 2011/0274666), Carpino et al (Journal of Anatomy 2012-from IDS filed 12/19/2018) and  Ghosh et al (Biomaterials, 2007-newly cited) and Hanjaya-Putra et al (US 2012/0225814-newly cited).
The claims of the copending application are drawn to methods of engrafting cells into a target tissue by contacting the target tissue with a patch graft. 
The copending claims do not specifically include wherein the target tissue is liver tissue, a specific liver disease and wherein the cells include liver cells such as hepatocytes and biliary tree stem cells.
Mooney, Turner, Carpino, Ghosh et al and Hanjaya-Putra et al render obvious liver tissue as a target tissue for a patch graft and suggest the inclusion of hepatocytes and biliary tree stem cells as well as the claimed viscoelasticities described above.
Therefore the combined teachings Mooney et al, Turner et al, Carpino et al, Ghosh et al, Hanjaya-Putra et al and the copending claims render obvious Applicant’s invention as claimed.


Claims 1-3, 5-20, 23, 24 and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 and 25-29 of copending Application No. 16/006464 in view of Mooney et al (US 2008/0044900-from IDS filed 11/14/2018), Turner et al (US 2011/0274666), Carpino et al (Journal of Anatomy 2012-from IDS filed 12/19/2018) and  Ghosh et al (Biomaterials, 2007-newly cited) and Hanjaya-Putra et al (US 2012/0225814-newly cited).
The claims of the copending application are drawn to patch graft compositions. 
The copending claims do not specifically include wherein the target tissue is liver tissue, a specific liver disease and wherein the cells include liver cells such as hepatocytes and biliary tree stem cells.
Mooney, Turner, Carpino, Ghosh et al and Hanjaya-Putra et al render obvious liver tissue as a target tissue for a patch graft and suggest the inclusion of hepatocytes and biliary tree stem cells as well as the claimed viscoelasticities described above.
Therefore the combined teachings Mooney et al, Turner et al, Carpino et al, Ghosh et al, Hanjaya-Putra et al and the copending claims render obvious Applicant’s invention as claimed.
This is a provisional nonstatutory double patenting rejection.


Claims 1-3, 5-20, 23, 24 and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-88 of copending Application No. 16/422086 in view of Mooney et al (US 2008/0044900-from IDS filed 11/14/2018), Turner et al (US 2011/0274666), Carpino et al (Journal of Anatomy 2012-from IDS filed 12/19/2018) and  Ghosh et al (Biomaterials, 2007-newly cited) and Hanjaya-Putra et al (US 2012/0225814-newly cited).
The claims of the copending application are drawn to methods of engrafting cells into a solid organ with patch graft compositions. 
The copending claims do not specifically include wherein the target tissue is liver tissue, a specific liver disease and wherein the cells include liver cells such as hepatocytes and biliary tree stem cells.
Mooney, Turner, Carpino, Ghosh et al and Hanjaya-Putra et al render obvious liver tissue as a target tissue for a patch graft and suggest the inclusion of hepatocytes and biliary tree stem cells as well as the claimed viscoelasticities described above.
Therefore the combined teachings Mooney et al, Turner et al, Carpino et al, Ghosh et al, Hanjaya-Putra et al and the copending claims render obvious Applicant’s invention as claimed.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 10/06/2020 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the rejections above.
Applicant argues that Mooney does not teach or suggest the claimed patch graft with a backing comprising (i) a porous mesh infused with a second layer of hydrogel, or (ii) a non-porous material. Applicant asserts that Mooney is limited to scaffolds with layers having different properties as set forth in paragraph 6, but that Mooney does not mention a backing as recited by the present claims.
This is not found persuasive. While Mooney does not explicitly use the term “backing” in their descriptions they do include all the features as recited in the claims for a backing material when they describe their scaffolds. Mooney indicate that their scaffolds may be made of a biocompatible, biodegradable material (page 2 para 13) having properties (viscoelasticities that are sufficient) such that they inhibit migration of cells in a direction away from a target tissue and through the scaffold (page 7 para 47-48) and wherein the scaffold comprises either a porous mesh infused with a hydrogel (page 2 para 16, page 7 para 49, page 8 para 51-52) or a non-porous material (page 2 para 13, page 24 para 154).
Applicant argues that Turner and Caprino do not teach the claimed invention. 
This is not found persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Turner and Caprino have been 
Applicant requests that the nonstatutory double patenting rejections be held in abeyance until the claims are otherwise found allowable.
This is not found persuasive. The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in one of the applications.  See MPEP 822.01
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Risbud et al., Hydrogel-coated textile scaffolds as candidate in liver tissue engineering: II. Evaluation of spheroid formation and viability of hepatocytes. Journal of Biomaterials Science Polymer Edition, Vol. 14, No. 7 (2003) pages 719-731.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632